Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “third gas supply unit”, “supply of the first rare gas from the accumulation unit: (1) to a gap between a mounting table and a substrate in the chamber, or (2) to the chamber at a location other than the gap” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims 17, 8, and 9 is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites the limitation “second gas”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 5, 12, 14, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark; Daniel O. et al. (US 20090238972 A1). Clark teaches a plasma processing system (Figures 1-3) comprising: a chamber (102; Figure 1-3) for processing a target substrate by plasma ([0056]; [0063]) of a gaseous mixture of a first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) and a processing gas (silane; [0025]; 135A; Figures 1-3); at least one gas supply source (135A,135B,308; Figures 1-3) which provides a source of the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) and the processing gas (silane; [0025]; 135A; Figures 1-3); a first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1) configured for supplying the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) and the processing gas (silane; [0025]; 135A; Figures 1-3) into the chamber (102; Figure 1-3); a gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) configured for exhausting a gas containing the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the chamber (102; Figure 1-3); a separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) configured for separating ([0087]-hydrgogen from inert gases) the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the gas exhausted by the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1); a boost unit (126; Figures 1-3; [0059]; -Applicant’s 108; Figure 1; [0038]) configured for boosting the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) separated by the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) such that the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) is separated from the gas exhausted by the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) by the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1), and then is boosted by the boost unit (126; Figures 1-3; [0059]; -Applicant’s 108; Figure 1; [0038]); and an accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) configured for accumulating the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) boosted by the boost unit (126; Figures 1-3; [0059]; -Applicant’s 108; Figure 1; [0038]) and which supplies the accumulated first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1), as claimed by claim 1. Applicant’s claimed “and then is boosted by the boost unit” is a process limitation for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Clark further teaches:
The plasma processing system (Figures 1-3) of claim 1, further comprising: a third gas supply unit (308+134; Figure 3; [0087]-not shown by Applicants) configured for supplying the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) as a purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or a cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas  and after passing the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) to the third gas supply unit (308+134; Figure 3; [0087]-not shown by Applicants), the third gas supply unit (308+134; Figure 3; [0087]-not shown by Applicants) supplies the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 3. Applicant’s claim requirements of “…and after passing the first rare gas from the accumulation unit (Applicant’s 12; Figure 1) to the third gas supply unit (not shown by Applicants), the third gas supply unit (not shown by Applicants) supplies the first rare gas to the gas exhaust unit (Applicant’s 40; Figure 1)
The plasma processing system (Figures 1-3) of claim 2, further comprising: a third gas supply unit (308+134; Figure 3; [0087]-not shown by Applicants) configured for supplying the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) as a purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or a cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), wherein the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) further supplies the accumulated first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the third gas supply unit (308+134; Figure 3; [0087]-not shown by Applicants) and after passing the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) to the third gas supply unit (308+134; Figure 3; [0087]-not shown by Applicants), the third gas supply unit (308+134; Figure 3; [0087]-not shown by Applicants) supplies the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 4. Applicant’s claim requirements “…and after passing the first rare gas from the accumulation unit (Applicant’s 12; Figure 1) to the third gas supply unit (not shown by Applicants), the third gas supply unit (not shown by Applicants) supplies the first rare gas to the gas exhaust unit (Applicant’s 40; Figure 1)..” are directed to process requirements in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result 
The plasma processing system (Figures 1-3) of claim 1, further comprising: a first switching valve (160; Figure 1A; 142; Figure 3) configured for switching whether the gas exhausted from the chamber (102; Figure 1-3) by the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) is transferred to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) or is discharged to outside of the plasma processing system (Figures 1-3) without transferring the gas to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1), as claimed by claim 5
The plasma processing system (Figures 1-3) of claim 1, further comprising: wherein the at least one supply source (135A,135B,308; Figures 1-3) includes a first gas supply source (308; Figure 3; [0087]) which includes the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) and a second gas (see above 112) supply source (135A,135B,308; Figures 1-3) which includes an inert gas, the system further comprising: a third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) configured for switching whether for supplying, as a purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or a cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) supplied from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit for supplying, as the purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or the cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), the inert gas from the second gas (see above 112) supply source (135A,135B,308; Figures 1-3) to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 12.
The plasma processing system (Figures 1-3) of claim 12, wherein the third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) is configured for switching, as the purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or the cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) supplied from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) during the execution of a first process, and the inert gas supplied as the purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or the cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) during the execution of a second process, as claimed by claim 14. Applicant’s gas identity, “first proceess”, and “second process” are claim requirements of intended use in the pending apparatus claims. In response, Applicant has not provided 
The plasma processing system of claim 1, wherein the at least one gas source includes xenon gas or krypton (“suitable inert gas”; [0087]) gas as the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) and the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) is configured to separate xenon gas or krypton (“suitable inert gas”; [0087]) gas from the exhaust gas exhausted by the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), and the system is configured for supplying separated xenon gas or separated krypton gas (“suitable inert gas”; [0087]) from the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) to the boost unit (126; Figures 1-3; [0059]; -Applicant’s 108; Figure 1; [0038]) and to the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1), as claimed by claim 15.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clark; Daniel O. et al. (US 20090238972 A1). Clark is discussed above. Clark further teaches a fluorine separating unit (146; Figures 1-3). However, Clark does not teach Clark’s separating unit (116,302; Figure 1-fluorine from exhaust gases exhausted by the exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) to be exhausted without being transferred (160; Figure 1-3) to the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) while the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) separated from the exhaust gases is transferred to the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1), as claimed by claim 18
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Clark to add plural of Clark’s fluorine separating unit (146; Figures 1-3).
Motivation for Clark to add plural of Clark’s fluorine separating unit (146; Figures 1-3) is for further decreasing “fluorine species” as taught by Clark ([0053]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clark; Daniel O. et al. (US 20090238972 A1) in view of Heisel; Michael et al. (US 5084247 A). Clark is discussed above. Clark further teaches providing Clark’s first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the boost unit (126; Figures 1-3; [0059]; -Applicant’s 108; Figure 1; [0038]) and Clark’s accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1), and wherein Clark’s at least one gas supply source (135A,135B,308; Figures 1-3) includes xenon gas or krypton (“suitable inert gas”; [0087]) gas as the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) – claim 19.
Clark does not teach the plasma processing system according to claim 1, wherein Clark’s separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) includes a catalyst for separating ([0087]-hydrgogen from inert gases) the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from other gases exhausted by Clark’s exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) – claim 19  

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Clark to add a catalyst to Clark’s separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) as taught by Heisel.
Motivation for Clark to add a catalyst to Clark’s separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) as taught by Heisel is due to the highly exothermic reaction for hydrogen removal as taught by Heisel (column 4; line 65-column 5; line 5).


Claims 2, 6, 8, 9, 11, 17, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Clark; Daniel O. et al. (US 20090238972 A1) in view of Sakai, Katsuo et al. (US 20040255854 A1). Clark is discussed above. Clark is discussed above. Clark further teaches:
wherein the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) is further configured for supplying the accumulated first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the second gas (see above 112) supply unit (“other gas sources”; [0051]-Applicant’s 50; Figure 1) and after passing the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) to the second gas (see above 112) supply unit (“other gas sources”; [0051]-Applicant’s 50; Figure 1), the second gas (see above 112) supply unit (“other gas sources”; [0051]-Applicant’s 50; Figure 1) supplies the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the gap between the substrate and the mounting table - claim 2. Applicant’s claim requirements of “and after passing the first rare gas from the accumulation unit (Applicant’s 12; Figure 1) to the second gas (see above 
The plasma processing system (Figures 1-3) of claim 5, wherein the first switching valve (160; Figure 1A; 142; Figure 3) transfers the gas exhausted from the chamber (102; Figure 1-3) by the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) during a first process and discharges the gas exhausted from the chamber (102; Figure 1-3) by the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) to the outside of the plasma processing system (Figures 1-3) without transferring the gas to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) during a second process, the first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1) supplies the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) supplied from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) into the chamber (102; Figure 1-3) during the first process and supplies a second rare gas (“other gas sources (not shown)”; [0051]) different from the first rare gas (He,Ar, or  wherein the at least one gas supply source (135A,135B,308; Figures 1-3) includes a first gas supply source (308; Figure 3; [0087]) which provides the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) and the first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1) transfers the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to the process chamber (102; Figure 1-3) during the first process and supplies the second gas (see above 112) to the process chamber (102; Figure 1-3) during the second process; and the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) is configured for transferring exhaust gases to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) such that the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) is separated from the exhaust gases and the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) is transferred from the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) to the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) during the first process, and during the second process exhaust gasses including the second gas (see above 112) are exhausted out of the system without being transferred (160; Figure 1-3) to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) and the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) - claim 6. Applicant’s “first proceess” and “second process” are claim requirements of intended use in the pending apparatus claims. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or 
The plasma processing system (Figures 1-3) of claim 17, further comprising: a second switching valve (“mass flow controllers”; [0051]) configured for switching whether for supplying the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) supplied from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) – claim 8
The plasma processing system (Figures 1-3) of claim 6, wherein the second gas (see above 112) supply source (134+308; Figure 3) includes an inert gas, the system further comprising: a third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) configured for switching whether to supply, as a purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or a cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) supplied from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) or for supplying, as the purge gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) or the cooling gas (“other gas sources”; [0051]; He,Ar, or “suitable inert gas”; [0087]; Figure 3) for the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1), the inert gas from the second gas (see above 112) supply source (134+308; Figure 3) 
a first gas supply source (135A,135B,308; Figures 1-3) which includes a first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) and which supplies the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to at least one of the chamber (102; Figure 1-3) or a gap between the mounting table and the target substrate during a first process; a first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1) configured for supplying the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the first gas supply source (135A,135B,308; Figures 1-3) to the chamber (102; Figure 1-3) or the gap between the mounting table and the target substrate during the first process, and wherein the first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1) is configured to be turned off during a second process; a second gas supply source (134+308; Figure 3) which includes a second gas comprising an inert gas or a second rare gas different from the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3); a second gas supply unit (308; [0087]; Figure 3-Applicant’s 50; Figure 1) configured for supplying the second gas to the process chamber (102; Figure 1-3) or to the gap between the mounting table during the second process; a gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) configured for exhausting exhaust gases from the chamber (102; Figure 1-3); a separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) configured for receiving exhaust gases from the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) during the first process and for separating ([0087]-hydrgogen from inert gases) the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the exhaust gases during the first process; a boost unit (126; Figures 1-3; [0059]; -Applicant’s 108; Figure 1; [0038]) configured to boost the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) separated by the first process exhaust gases are transferred from the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) to    
the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) and during the second process the exhaust gases are exhausted to outside of the system without being transferred (160; Figure 1-3) to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) – claim 21. Applicant’s above italicized claim requirements are process limitations in the pending apparatus claims. The claim requirements are intended use in the pending apparatus claims. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
a first gas supply source (135A,135B,308; Figures 1-3) which includes a first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) including xenon gas or krypton (“suitable inert gas”; [0087]) gas and which supplies the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) to at least one of the chamber (102; Figure 1-3) or a gap between the first process; a first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1) configured for supplying the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the first gas supply source (135A,135B,308; Figures 1-3) to the chamber (102; Figure 1-3) or the gap between the mounting table and the target substrate during the first process, and wherein the first gas supply unit (134+135A+135B+308; Figure 1-3; [0051]-Applicant’s 20; Figure 1) is configured to be turned off during a second process; a second gas supply source (134+308; Figure 3) which includes a second gas comprising an inert gas or a second rare gas different from the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3); a second gas supply unit (308; [0087]; Figure 3-Applicant’s 50; Figure 1) configured for supplying the second gas to the process chamber (102; Figure 1-3) or to the gap between the mounting table during the second process; a gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) configured for exhausting exhaust gases from the chamber (102; Figure 1-3); a separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) configured for receiving exhaust gases from the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) during the first process and for separating ([0087]-hydrgogen from inert gases) the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the exhaust gases during the first process; a boost unit (126; Figures 1-3; [0059]; -Applicant’s 108; Figure 1; [0038]) configured to boost the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) separated by the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1); an accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) configured for accumulating the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) separated first process exhaust gases are transferred from the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) to 10Application No.: 16/270,811 Reply to Office Action dated October 27, 2020 the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) and during the second process the exhaust gases are exhausted to outside of the system without being transferred (160; Figure 1-3) to the separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) – claim 25. Applicant’s above italicized claim requirements are process limitations in the pending apparatus claims. The claim requirements are intended use in the pending apparatus claims. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Clark does not teach a mounting table for Clark’s target substrate. As a result, Clark does not teach:
The plasma processing system (Figures 1-3) of claim 1, further comprising: a second gas (see above 112) supply unit (“other gas sources”; [0051]-Applicant’s 50; Figure 1) configured for supplying
second gas (see above 112) supply source (134+308; Figure 3) which provides a second gas (see above 112), and the second gas (see above 112) is an inert gas or a second rare gas different from the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) – claim 6
to a gap between the target substrate and a mounting table that is provided in the chamber (102; Figure 1-3) and mounts thereon the target substrate or to supply the second rare gas (“other gas sources (not shown)”; [0051]) different from the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the second gas (see above 112) supply source (134+308; Figure 3) to the gap - claim 8. Applicant’s claim requirement of “to supply the second rare gas different from the first rare gas from the second gas (see above 112) supply source to the gap” is a claimed process limitation in the pending apparatus claims and based on gas identities. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The plasma processing system (Figures 1-3) of claim 8, wherein the second switching valve (“mass flow controllers”; [0051]) is configured to supply the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) supplied from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) to the gap during the first process and for supplying the second rare gas (“other gas sources (not shown)”; [0051]) from the second gas (see above 112) supply source (134+308; Figure 3) to the gap during the second process, as claimed by claim 9. Applicant’s claim requirement of “during the first process … during the second process” are directed to process requirements in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The plasma processing system according to claim 6, wherein the second gas (see above 112) supply source (134+308; Figure 3) includes a second rare gas different from the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3), as claimed by claim 17
A plasma ([0045]) processing system comprising: a chamber (102; Figure 1-3) for processing a target substrate; a mounting table provided in the chamber (102; Figure 1-3) upon which the target substrate is mounted during processing – claim 21, 25
Sakai also teaches a wafer processing apparatus (Figure 1,3) including:
The plasma processing system (Figures 1-3) of claim 1, further comprising: a second gas (see above 112) supply unit (28, 34; Figure 2) configured for supplying the first rare gas (nitrogen; [0142]) to a gap between the target substrate and a mounting table (18; Figure 1) that is provided in the chamber (12; Figure 1,3) and mounts thereon the target substrate, wherein the accumulation unit (32; Figures 1,3 -Applicant’s 12; Figure 1) further supplies (compare to Applicant’s piping in 20; Figure 7) the accumulated first rare gas (nitrogen; 
second gas (see above 112; [0130]) supply source which provides a second gas (see above 112), and the second gas is an inert gas ([0130]) or a second rare gas different from the first rare gas  – claim 6
The plasma processing system (Figures 1-3) of claim 6, further comprising: a second switching valve (“mass flow controllers”; [0051]) configured for switching whether for supplying the first rare gas (nitrogen; [0142]) supplied from the accumulation unit (32; Figures 1,3 -Applicant’s 12; Figure 1) to a gap between the target substrate and a mounting table (18; Figure 1) that is provided in the chamber (12; Figure 1,3) and mounts thereon the target substrate or for supplying a second rare gas (“other gas sources (not shown)”; [0051]) different from the first rare gas (nitrogen; [0142]) to the gap, as claimed by claim 8.
The plasma processing system (Figures 1-3) of claim 8, wherein the second switching valve (“mass flow controllers”; [0051]) supplies (compare to Applicant’s piping in 20; Figure 7) the first rare gas (nitrogen; [0142]) supplied from the accumulation unit (32; Figures 1,3 -Applicant’s 12; Figure 1) to the gap during the first process and supplies (compare to Applicant’s piping in 20; Figure 7) the second rare gas (“other gas sources (not shown)”; [0051]) to the gap during the second process, as claimed by claim 9. The claimed “to the gap during the first process … to the gap during the second process” are directed to process requirements in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). 
The plasma processing system according to claim 6, wherein the second gas (see above 112) supply source includes a second rare gas ([0130]) different from the first rare gas, as claimed by claim 17
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Clark to add Sakai’s substrate mounting table and to “supply” Clark’s own process source gases from Clark’s accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1).
Motivation for Clark to add Sakai’s substrate mounting table is for common substrate processing.
Motivation to “supply” Clark’s own process source gases from Clark’s accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) is for cost reduction as taught by both Clark ([0035]) and Sakai (abstract, etc..). 
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Clark; Daniel O. et al. (US 20090238972 A1) and Sakai, Katsuo et al. (US 20040255854 A1) in view of Heisel; Michael et al. (US 5084247 A). Clark, Sakai, and Heisel are discussed above. Clark further teaches the plasma ([0045]) processing system according to claim 21, wherein the first gas supply source (135A,135B,308; Figures 1-3) includes xenon gas or krypton (“suitable inert gas”; [0087]) gas as the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) – claim 22, 26.
Clark and Sakai do not teach:
Clark’s separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) includes a catalyst which separates xenon gas or krypton (“suitable inert gas”; [0087]) gas from other gases in the exhaust gases during the first process and the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) receives the xenon gas or krypton (“suitable inert gas”; [0087]) gas separated by the separation unit – claim 22.
The plasma ([0045]) processing system according to claim 25, wherein: Clark’s separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) includes a catalyst which separates xenon gas or krypton (“suitable inert gas”; [0087]) gas from other gases in the exhaust gases during the first process and Clark’s accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1) receives the xenon gas or krypton (“suitable inert gas”; [0087]) gas separated by the catalyst, as claimed by claim 26. Applicant’s above italicized claim requirements are process limitations in the pending apparatus claims. The claim requirements are intended use in the pending apparatus claims. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Applicant’s above italicized claim requirements are process limitations in the pending apparatus claims. The claim requirements are intended use in the pending apparatus claims. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are 
Heisel is dicussed above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Clark to add a catalyst to Clark’s separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) as taught by Heisel.
Motivation for Clark to add a catalyst to Clark’s separating unit (116,302; Figure 1-3; [0087]-Applicant’s 104; Figure 1) as taught by Heisel is due to the highly exothermic reaction for hydrogen removal as taught by Heisel (column 4; line 65-column 5; line 5).
Allowable Subject Matter
Claims 20, 23, 24, 27, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Clark; Daniel O. et al. (US 20090238972 A1), and the cited prior art, do not teach or suggest Clark’s:
Clark’s plasma ([0045]) processing system according to claim 1, wherein the system is configured for selectively switching supply of Clark’s first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from Clark’s accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1): (1) to a gap between a mounting table and a substrate in Clark’s chamber (102; Figure 1-3), or (2) to Clark’s chamber (102; F1igure 1-3) at a location other than the gap, as claimed by claim 20.
The plasma ([0045]) processing system according to claim 21, wherein the system is further configured for: switching supply of Clark’s first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from Clark’s accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1): (1) to the gap between the mounting table and the target substrate, or (2) to Clark’s chamber (102; Figure 1-3) at a location other than the gap, as claimed by claim 23
The plasma ([0045]) processing system of claim 23, wherein the system is configured for selectively supplying either Clark’s first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) or the second gas to Clark’s gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) as a purge gas or a cooling gas without passing through Clark’s chamber (102; Figure 1-3), the system further comprising: Clark’s exhaust switching unit (106,142; Figures 3) which is configured for switching whether Clark’s first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) or Clark’s second gas is supplied to Clark’s gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) as the purge gas or the cooling gas, as claimed by claim 24
The plasma ([0045]) processing system according to claim 26, wherein the system is further configured for: supplying at least one of the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) or the second gas to the gas exhaust unit (108; Figure 1-3; 138; Figure 1C-Applicant’s 40; Figure 1) as a purge gas or a cooling gas without passing through the chamber (102; Figure 1-3), the system including an exhaust switching unit (106,142; Figures 3) which is configured for switching whether the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) or the second gas is supplied to the gas exhaust unit (108; 
The plasma ([0045]) processing system according to claim 27, wherein the system is further configured for selectively switching supply of the first rare gas (He,Ar, or “suitable inert gas”; [0087]; Figure 3) from the accumulation unit (130/132,306; Figures 1-3; [0051],[0087]-Applicant’s 12; Figure 1): (1) to the gap between the mounting table and the substrate, or (2) to the chamber (102; Figure 1-3) at a location outside of the gap, as claimed by claim 28
Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
Applicant’s December 23, 2020 amendment necessitated new grounds of rejection whereby the Examiner reassigned many claimed equivalents of the previously cited prior art to Clark; Daniel O. et al. (US 20090238972 A1). For this reason the Examiner believes Applicant’s arguments are moot in view of the newly assigned prior art equivalents as necessitated by amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716                                               
///